Citation Nr: 0523935	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  04-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1972, 
including service in the Republic of Vietnam.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, in June 2003, which denied the claim.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in April 
2004.  Further, the veteran also submitted additional 
evidence for the Board's consideration accompanied by a 
waiver of initial consideration by the agency of original 
jurisdiction.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  Service connection for PTSD was previously denied on the 
merits by an April 1984 Board decision.  June 1996 and March 
1997 rating decisions determined that new and material 
evidence had not been received to reopen the claim.

3.  The evidence received since the time of the last prior 
denial relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.

4.  The preponderance of the evidence does not show that the 
veteran suffers from PTSD of service origin.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b)(2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

In this case, in a letters dated in January 2003 and January 
2005, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his 
service connection claim, including the need for new and 
material evidence, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, and the February 2004 
Statement of the Case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, they also were specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private treatment reports, 
VA medical records, and VA examination reports.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Service connection was previously denied for an acquired 
psychiatric disorder in a decision by the Board dated March 
1981.  By a rating decision in January 1983, the veteran's 
initial claim for PTSD was denied.  This decision was upheld 
by the Board in April 1984.  Rating decisions in June 1996 
and March 1997 found no new and material evidence, and denied 
service connection for PTSD.  The current appeal reflects the 
veteran's disagreement with a June 2003 rating decision, 
which also found no new and material evidence, and denied the 
veteran's claim for PTSD.

Evidence of record at the time of the March 1997 denial 
includes statements from the veteran, his service medical and 
personnel records, as well as records of medical and 
psychiatric treatment covering a period from May 1972 through 
December 1996.  

The veteran's service medical records reflect a normal 
evaluation for psychiatric problems in his April 1969 pre-
induction examination.  The concurrent Report of Medical 
History yields no indications of psychiatric problems.  In 
November 1971, the veteran was hospitalized for four days for 
residuals of being struck by a fire truck.  Records from 
January 1972 reflect a "strong history of chronic 
alcoholism."  Because of a severe drinking problem, the 
veteran was referred to rehabilitation.  In the veteran's 
March 1972 discharge examination, there were no findings of 
psychiatric problems and the veteran was found qualified for 
duty.

The veteran's DD Form 214 reflects that his military 
occupational specialty was that of an airport serviceman, 
with a "crash crew" specialization.  He served in Vietnam 
from November 1970 to April 1971.  He received the Vietnam 
Service Medal (with 1 star), the Vietnam Campaign Medal, the 
National Defense Service Medal, and the Meritorious Mast.

Post-service private medical records include a psychologist's 
intake diagnosis for an acute schizophrenic episode in May 
1974.  In June 1979, the veteran returned for treatment with 
the same facility, where he presented with complaints of 
inability to sleep, nightmares, angry outbursts and violent 
tendencies.  The veteran also reported "strong paranoia" 
and was diagnosed with "Paranoid Schizophrenia, Rule out - 
Vietnam Syndrome."  The veteran was evaluated in August 
1979, where the examining clinical psychologist found his 
profile consistent with paranoid schizophrenia.  He was found 
to have hostility and grandiosity as well as cannabis 
dependence.  

The veteran was given an examination by a VA 
neuropsychiatrist in October 1979.  A diagnosis was deferred, 
pending recommended admission to a VA medical center for a 
period of observation and evaluation.  Subsequently, the 
veteran was admitted to a VA hospital for the period from 
July 1, 1980 to July 11, 1980.  The veteran stated to the 
examiner that he tried to hang himself while in service, 
because of teasing by his comrades over an unfaithful wife.  
The examiner doubted his account.  In addition, the examiner 
noted changes in the veteran's reported symptoms when the 
veteran learned that he was being examined for "delayed 
stress" instead of ear problems.  The veteran reported in-
service use of heroin as well.  The examiner ruled out 
"stress neurosis" and stated that the veteran's condition 
could be explained by drug and alcohol abuse.  A nexus to 
service was denied.

VA treatment records from May through August 1982 indicate a 
working diagnosis of PTSD, manifested by paranoia, 
irritability and mood swings, recurring nightmares, and 
hypervigilance.  After carefully reviewing all files in 
December 1982, a VA Psychiatrist determined that the veteran 
had paranoid schizophrenia.  Prior PTSD diagnoses were found 
to be unsubstantiated.

In June 1990, the veteran underwent another VA psychiatric 
evaluation.  The examiner recorded the veteran's personal 
history before diagnosing paranoid schizophrenia, with PTSD 
ruled out.  The examiner specifically warned readers of his 
report to consider the veteran's motivation to achieve 
service connected status for PTSD.

A private psychiatric evaluation in May 1995 included reports 
by the veteran of flashbacks, hearing voices, 2 hour long 
nightmares and sleep disruption.  The veteran reported active 
combat in Vietnam, but gave no indications of when or where.  
The veteran indicated that he was "special," and discussed 
talking to God and frequent use of marijuana.  Interpersonal 
problems were noted along with past psychiatric treatments.  
Delusions, including space travel, were mentioned by the 
veteran.  The examiner stated that the veteran had 
"paralogical thinking."  The veteran was diagnosed with 
manic-depressive disorder with psychotic features, rule out 
chronic paranoid schizophrenia, and possible personality 
disorder.  

Private outpatient records from November 1996 indicate 
continued odd and vivid dreams, depression, and a recommended 
increase in the veteran's medication.  Private outpatient 
treatment records dated December 1996 indicate that the 
veteran's reports of PTSD symptomatology did not fit the 
criteria for PTSD, as listed in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM- 
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  The veteran also reported more war stories, such as 
a string of Vietcong left ears that were allegedly strung 
across his chest during the war.

A March 1997 rating decision determined that new and material 
evidence had not been submitted, and denied the claim.

The evidence received since the time of the last prior denial 
includes copies of old VA treatment records from July through 
October 1980.  An undated portion of a psychiatric 
examination is included, but this examination shows no 
diagnosis of PTSD.

In an outpatient PTSD evaluation dated in March 2002, the 
veteran repeated some of his claimed stressors and added 
that, during the war, he was sent for psychiatric treatment 
to a place called "The Mountain" or "Marble Mountain" 
where his records were blown up.  The examiner stated that 
the more the veteran spoke, the more grandiose and 
implausible his statements became.  For example, the veteran 
reported working as a mercenary soldier for a peacekeeping 
force that preceded the United Nations; being in the Marshall 
Islands for nuclear weapons and missile testing; and seeing 
entire islands vaporized.  He reported being on combat 
missions in Vietnam, intelligence work, being a double agent, 
killing enemy soldiers and a friend being killed with 103 
bullet holes in him.  The veteran was diagnosed with 
schizophrenia, paranoid type, and cannabis abuse.  

Records from June 2002 note a diagnosis of chronic PTSD.  
Evidence supporting this diagnosis was noted to be the 
veteran's weekly flashbacks, anger management problems, 
isolation, hypervigilance, lack of relationships, paranoia, 
and anxiety.  A report from July 2002 indicated treatment for 
PTSD, "as evidenced by" weekly flashbacks, anger management 
problems and low frustration tolerance, isolation, and 
hypervigilance.  The veteran also reported paranoia and 
anxiety.  

The veteran underwent a VA examination in May 2003.  At that 
time the veteran reported being on an airplane that had 17 
holes in it, presumably during service.  He also reported an 
incident where he killed a fellow soldier in an altercation 
at a brothel.  In addition, the veteran mentioned the death 
of a friend.  Other stories included reports of working on a 
"Star Wars" team in the Pacific, as well as serving as a 
contract mercenary or "soldier of fortune" for the 
government.  In service and post service suicide attempts 
were also mentioned, as was daily marijuana use.  The veteran 
specifically stated that he served in Da Nang, Vietnam some 
time between 1969 and 1971.  He reported being stripped of 
medals and reissued a new DD Form 214 upon discharge.  As a 
reported stressor, the veteran reported an incident "when I 
put my finger in a 103 holes in the body of my buddy."  This 
was said to happen in Da Nang around November 1969.  He 
further described the incident as one where a comrade was 
used as target practice after being captured by the enemy.  
The veteran also reported seeing whole islands vaporized 
during nuclear tests, as well as serving as a double agent 
and an intelligence officer.  

Following examination of the veteran, and a review of the 
veteran's voluminous claims file, the examiner stated that 
the veteran endorsed just about every symptom of PTSD.  
However, the examiner concluded that the veteran suffered 
from a psychotic disorder not otherwise specified; marijuana 
abuse; and personality disorder not otherwise specified.

Outpatient records from March 2003 note continued improvement 
and satisfaction with his medication regimen.  A visit to a 
VA medical center in September 2003 indicated good mental 
status, with continued marijuana abuse.  The veteran's PTSD 
diagnosis was continued.

Progress notes, dated January 2005, indicate a history of 
PTSD, and unemployment.  The veteran reported nightmares of 
killing people and recurrent intrusive thoughts.  Good 
appetite was noted, as were angry outbursts.  In addition, 
the veteran conceded marijuana abuse.  The veteran was noted 
to be depressed and anxious.  Chronic PTSD was diagnosed.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, the provisions of 
38 C.F.R. § 4.125(a) require that diagnoses of mental 
disorders conform to the DSM-IV and that if a diagnosis is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the in-service stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Court has also held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45630.

In the instant case, the Board notes that several outpatient 
treatment records have diagnosed the veteran with PTSD, 
including one dated in 2005.  In determining if new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  As the basis for the prior final 
denial was the lack of a confirmed diagnosis of PTSD, the 
Board finds that this evidence is both new and material.  
Therefore, the claim is reopened. 

Turning to the merits of the claim, the Board finds that the 
claim for service connection for PTSD remains denied.  
Despite the diagnosis of PTSD on VA treatment records, none 
of the records diagnosing PTSD meet the DSM-IV criteria, nor 
do they provide any specific indication as to the stressor 
the clinicians feel caused the veteran's PTSD.  Repeated 
examinations of the veteran for the purposes of diagnosing 
PTSD following a review of the record have failed to yield a 
diagnosis of PTSD.  

For example, in 1980, the veteran was hospitalized for the 
sole purpose of undergoing an examination for PTSD.  Stress 
neurosis was specifically ruled out, and he was diagnosed 
with substance abuse.  In 1982 following review of the claims 
file, the examiner opined that the diagnosis of PTSD in VA 
clinic records was not substantiated, and that the proper 
diagnosis was schizophrenia, paranoid type.  In the March 
2002 outpatient evaluation, the examiner listened to the 
claimed stressors, but found the proper diagnosis to be 
schizophrenia.  Finally, in the May 2003 examination, the 
examiner found that while the veteran endorsed almost every 
PTSD symptom, the proper diagnosis was paranoid disorder, not 
otherwise specified.


In summary, the Board finds that the preponderance of the 
medical evidence is against the finding that the veteran 
suffers from PTSD which is related to his active military 
service.  Therefore, the claim for service connection remains 
denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only the benefit sought on appeal is allowed.

Entitlement service connection for PTSD is denied.


	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


